§
  VIRGINIA RUTH PHILLIPS A.K.A.
                                                                 No. 08-19-00167-CR
  VIRGINIA RUTH GREENE,
                                                  §
                                                                    Appeal from the
  Appellant,
                                                  §
                                                                  35th District Court
  v.
                                                  §
                                                               of Brown County, Texas
  THE STATE OF TEXAS,
                                                  §
                                                                    (TC# CR25990)
  Appellee.
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 30TH OF NOVEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.